Citation Nr: 0817279	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO. 05-32 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1971 
and from December 1974 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the rating for 
chondromalacia of the left knee, status post medial 
meniscectomy and left total left knee replacement from 100 
percent to 30 percent, effective April 1, 2005.

In March 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 
During the hearing, the veteran alluded to having developed a 
hip disorder, as a result of the service-connected knee 
disorder. This matter is REFERRED to the RO for appropriate 
action. 


FINDING OF FACT

Status post total left knee replacement manifests with range 
of motion in flexion ranging from 95 degrees to 140 degrees 
with pain, range of motion in extension limited most severely 
to 20 degrees with pain, pain to palpation, decreased 
strength, and decreased mobility.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status post total left knee replacement have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 4.1-4.7, 4.21, 4.27, 4.71a, Diagnostic Code 5055 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in June 2005, after the original 
adjudication of the claim. This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for an increased rating; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim. An April 2006 RO letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the veteran received VCAA 
notice after the original adjudication of his claim, he is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice, as the RO readjudicated his claim in a June 2007 
supplemental statement of the case (SSOC). See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The June 2005 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran during the 
August 2004 and June 2007 VA examinations and during the 
March 2008 Board hearing, during which a description was made 
as to the effect of the service-connected disability on his 
daily life. These statements indicate an awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation. Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." Vazquez-Flores, 22 Vet. App. 
at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). In addition, the April 2006 RO letter informed the 
veteran that a disability rating would be based in part on 
the impact of the veteran's condition and his symptoms on 
employment. Further, the letter stated that evidence that 
would be used to establish a disability rating included VA 
treatment records, Social Security determinations, statements 
from employers regarding job performance and lost time, and 
lay statements from others that have witnessed his condition. 
Hence, this letter, although not in complete compliance with 
Vazquez-Florez, gives such notification that a reasonable 
person would be aware of the evidence necessary to 
substantiate the claim for a higher rating. Therefore, the 
showing of actual knowledge and notification to the veteran 
satisfies the first and fourth requirements of Vazquez-
Flores.

The January 2005 rating decision includes a discussion of the 
rating criteria used in the present case, and this criteria 
was set forth in further detail in the September 2005 SOC. 
The claim was then readjudicated in the June 2007 SSOC. The 
veteran was accordingly made well aware of the requirements 
for an increased rating pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirements of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and reports 
of VA examination are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the hearing transcript is 
of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his status post total left knee 
replacement is more severe than the current evaluation 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the severity of the disorder, as applied to the 
applicable rating provisions, does not warrant a rating in 
excess of 30 percent. Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) 
(Board may only consider factors as enumerated in the rating 
criteria in schedular evaluations.). Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

A knee replacement warrants assignment of a 100 percent 
rating for one year following implantation of the prosthesis. 
38 C.F.R. § 4.71a, Diagnostic Code 5055. Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity. Id. With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261 or 5262. Id. The minimum evaluation is 30 percent. Id.

Effective March 7, 2003, the veteran's left knee disability 
was rated as 100 percent disabling due to a total knee 
replacement that occurred on March 7, 2003. Effective April 
1, 2005, status post left knee replacement was rated as 30 
percent disabling under Diagnostic Code 5055.

The RO has characterized the issue on appeal as a claim for 
an increased rating. This is the most appropriate 
characterization of the issue. The provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5055, contains a temporal element for 
a 100 percent rating for a total knee replacement. Therefore, 
the RO's action was not a "rating reduction" as that term is 
commonly understood. See Rossiello v. Principi, 3 Vet. App. 
430 (1992) (finding that a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating).

The Court of Appeals for Veterans Claims (Court) in Rossiello 
distinguished the case of Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992), where the rating for a psychiatric condition 
was reduced from 100 percent to 10 percent. The Court pointed 
out that the diagnostic code in Dofflemyer did not contain a 
temporal element and the disability rating had been 
improperly reduced because VA had not followed its specific 
regulations pertaining to rating reductions in such a 
situation.

In the present case, however, Diagnostic Code 5055 for a 
total knee replacement contains a temporal element that has 
been met, as a year has passed since the veteran's total knee 
replacement in March 2003. Consequently, the correct issue on 
appeal is entitlement to a rating in excess of 30 percent for 
status post total left knee replacement. In essence, the 
rating reduction in this case was procedural in nature and by 
operation of law. The provisions of 38 C.F.R. §§ 3.343 and 
3.344 (2007), referable to rating reductions and terminations 
of 100 percent ratings, are not applicable in this case. The 
Board only has to determine if the procedural requirements of 
38 C.F.R. § 3.105(e) were met and if the reduction was by 
operation of law.


The RO satisfied the due process notification requirements 
under 38 C.F.R. § 3.105(e). Specifically, after the proposed 
reduction in September 2004, the veteran was given 60 days to 
present additional evidence and was notified at his address 
of record. Subsequently, the final rating action was issued 
in January 2005 and the 100 percent rating was reduced. The 
effective date of the reduction, April 1, 2005, was after 
expiration of the 60-day period from the date of notice of 
the final rating action as set forth in the applicable VA 
regulation. 38 C.F.R. § 3.105(e).

With regard to a 100 percent rating, the record is clear that 
a year has passed since the veteran's total left knee 
replacement in March 2003. Therefore, the veteran's 
disability no longer meets the criteria for a 100 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Regarding the criteria for a rating in excess of 30 percent, 
in August 2004, the veteran underwent a VA examination. He 
reported that his pain level was a seven out of 10 and could 
flare to 10 out of 10 with activity or weather related 
changes. Physical examination revealed that the veteran 
lacked 20 degrees of extension and had flexion of the left 
knee to 95 degrees. There was some laxity medially and 
laterally as a result of implant translation. His 
patellofemoral joint appeared to be smooth and without 
crepitance. X-rays revealed proper alignment of the implant 
with adequate joint space maintained.

An April 2005 VA treatment record shows that the veteran 
complained of left knee pain to the medial aspect of the left 
medial tibial condyle. Physical examination revealed zero to 
125 degrees of motion of the left knee without pain. There 
was no inflammation, erythema, ecchymosis, effusion, 
induration, or swelling. There was also no ligamentous laxity 
and no calf or thigh tenderness. There was pain to the medial 
tibial condyle and discomfort to displacement of the patella. 
The physician noted that the veteran's total knee 
arthroplasty appeared quite satisfactory.

On June 2007 VA examination, the veteran reported that he had 
pain in his knee that was aggravated with prolonged walking. 
He stated that he was able to stand for 15 to 30 minutes and 
was able to walk a quarter of a mile. His reported symptoms 
included giving way, instability, pain, and weakness. He had 
severe flare-ups weekly, which he stated affected 40 percent 
of his functioning. The flare-ups lasted for hours. Physical 
examination revealed the veteran had an antalgic gait. Range 
of motion testing revealed 140 degrees of flexion with pain 
beginning at 110 degrees. The veteran had full range of 
motion in extension with pain on motion. There was no 
additional limitation of motion with repetitive motion for 
flexion and extension. Range of motion testing was also 
conducted with resistance, which resulted in full extension 
of the left knee with pain throughout total range of motion. 
There was no ankylosis. The veteran had tenderness and 
painful movement of the left knee. There was no instability 
of the left knee. McMurray's test was negative. There was 
also no effusion, dislocation, or locking noted. X-rays 
revealed no hardware failure or loosening. However, it was 
noted that the veteran probably had a small left knee 
effusion. The effects of the veteran's left knee disability 
included decreased mobility, problems with lifting and 
carrying, lack of stamina, decreased strength and pain in the 
lower extremity. The left knee disability severely affected 
the veteran's chores. His shopping, traveling, bathing, and 
dressing were moderately affected, and his recreation, 
toileting, and grooming were mildly affected. The left knee 
disability prevented sports.

During his March 2008 Board hearing, the veteran testified 
that he had instability of the left knee and used a cane for 
ambulation. He also argued that the VA examination conducted 
in June 2007 was not adequate because the X-rays only 
included three views instead of four that was requested. He 
also stated that the examiner was a physician's assistant and 
not a doctor. Further, he stated that the examiner did not 
measure his range of motion.

Based on the evidence of record as applied to the diagnostic 
criteria, a rating in excess of 30 percent is not warranted. 
Although the veteran is shown to have painful motion of the 
left knee and decreased strength, this weakness and painful 
motion is shown to be intermediate and not severe, which is 
warranted for a rating in excess of 30 percent. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055. For example, the veteran was 
shown to have full range of motion in extension even with the 
use of resistance during physical examination. Further, there 
was no additional limitation of motion in flexion and 
extension after repetitive motion. Moreover, although he 
reported instability, objective examination revealed that the 
veteran had no instability of the left knee. Hence, a rating 
in excess of 30 percent using 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 is not warranted.

When the severity of the veteran's status post left knee 
replacement is considered intermediate, the disability is to 
be rated analogously to Diagnostic Codes 5256, 5261, or 5262. 
Diagnostic Code 5256 provides a 30 percent rating if the knee 
is ankylosed at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees. A 40 percent rating 
is assigned if the knee is ankylosed in flexion between 10 
and 20 degrees, and a 50 percent rating is assigned if the 
knee is ankylosed between 20 and 45 degrees. Lastly, a 60 
percent rating is assigned for extremely unfavorable 
ankylosis of the knee at an angle of 45 degrees or more. 38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5261 pertains to limitation of extension of 
the knee. This code provides that extension limited to 45 
degrees warrants a 50 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; extension limited to 20 
degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula. This code provides a 30 percent rating for malunion 
of the tibia and fibula with marked knee or ankle disability. 
A 40 percent rating is warranted for nonunion of the tibia 
and fibula with loose motion, requiring a brace. 38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The medical evidence shows that the veteran does not have 
ankylosis of the left knee. Therefore a rating in excess of 
30 percent is not warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5256. Further, the veteran's range of motion 
was most severely limited in extension to 20 degrees. Hence, 
a rating in excess of 30 percent is not warranted based on 
his limitation of motion as he was not limited in extension 
to 30 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 
5261. Moreover, the veteran is not shown to have any 
impairment of the tibia or fibula to warrant a rating using 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board finds that a disability rating in excess of 30 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995). The 
Board acknowledges the veteran's complaints of painful 
motion. However, repetitive motion testing did not result in 
increased limitation of motion and although the veteran 
experienced pain with motion when resistance was used, he 
still exhibited full range of motion in extension. Hence, 
even giving full consideration to the veteran's complaints of 
pain on motion, a disability rating in excess of 30 percent 
is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

During his March 2008 Board hearing, the veteran argued that 
his June 2007 VA examination was inadequate. Regarding the 
veteran's assertion that the examiner was a physician's 
assistant and not a physician, the Court has held that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical evidence" 
under § 3.159(a) (1)." Cox v. Nicholson, 20 Vet. App. 563 
(2007) (finding that VA satisfied its duty to assist by 
providing a medical examination performed by a nurse 
practitioner). Therefore, the Board finds that the June 2007 
VA physician's assistant's examination report is competent 
medical evidence. Further, the reported findings in the 
examination report are sufficiently detailed with recorded 
history, clinical findings, to include the veteran's range of 
motion of the knee and at what range pain began, and 
pertinent diagnoses. Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's left knee disability. Further, the examination 
report was reviewed and signed by a physician. As such, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 30 percent for the veteran's status post total left 
knee replacement. The Board has considered whether staged 
ratings pursuant to Hart are warranted; however, based on the 
above evidence, a staged rating is also not warranted. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for status post total left 
knee replacement is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


